DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              PETER SPOREA,
                                 Appellant,

                                    v.

                        REGIONS BANK, N.A.,
                             Appellee.

                              No. 4D17-3148

                         [September 27, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Sandra Perlman, Judge; L.T. Case No. 14-3212 CACE
(04).

  Peter Sporea, Coral Springs, pro se.

  Brian P. Yates and David S. Garbett of Garbett, Allen & Roza, P.A.,
Miami, for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER, JJ., and MIRMAN, LAWRENCE, Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.